ACCEPTED
                                                                             14-15-00539-CR
                                                             FOURTEENTH COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                                                       10/22/2015 8:19:23 AM
                                                                       CHRISTOPHER PRINE
                                                                                      CLERK

                   COURT OF APPEALS
          FOURTEENTH SUPREME JUDICIAL DISTRICT
                      Houston, Texas                         FILED IN
                                                      14th COURT OF APPEALS
                                                         HOUSTON, TEXAS
GREGORY CHARLES HURST,        §                       10/22/2015 8:19:23 AM
            APPELLANT         §                       CHRISTOPHER A. PRINE
                              §    NUMBERS                     Clerk
VS.                           §    14-15-00539-CR
                              §
                              §
THE STATE OF TEXAS,           §
              APPELLEE


          SECOND MOTION FOR EXTENSION OF TIME
                TO FILE APPELLANT BRIEF




                          Winifred Weber
                   2525 Bay Area Blvd. Suite 310
                       Houston, Texas 77058
                          SBN 01672500
                     Telephone: (281)488-9040
                     Facsimile: (281)488-9009
               Electronic mail: winifredweber@gmail

                 ATTORNEY FOR APPELLANT
TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

   Pursuant to Tex. R. App. P. 10.1 and 38.6(d), Appellant, GREGORY CHARLES

HURST, files this Second Motion to Extend Time to File Appellant Brief.

Appellant’s opening brief is currently due October 21, 2015.

   Counsel for Appellant requests a 7-day extension of time to file his brief, making

the brief due October 28, 2015. This is the second request for extension of time to

file the opening brief.

   In addition to the routine matters that counsel must attend to in daily practice, such

as a full criminal caseload requiring docket appearances, filings, and jail visits,

counsel for Appellant relies on the following reason, to explain the need for the

requested extension:

   On this date, Appellant has brought a potential issue to the attention of

Appellant’s counsel and requested counsel to research said issue for Appellant’s

brief. Counsel believes one week is adequate time to research the issue and include it

in the brief, depending on the result of the research. Counsel for Appellant seeks this

extension of time to be able to adequately prepare Appellant’s brief. This request is

not sought for delay but so that justice may be done.

   All facts recited in this motion are within the personal knowledge of the counsel

signing this motion; therefore no verification is necessary under Rule of Appellate

Procedure 10.2.
                              PRAYER FOR RELIEF

   For the reasons set forth above, Appellant requests that this Court grant this

Second Motion to Extend Time to File Appellant Brief and extend the Deadline for

Filing the Appellant’s Brief up to and including October 28, 2015. Appellant

requests all other relief to which he may be entitled.

                                       Respectfully submitted,

                                        /s/______________________
                                             Winifred Bandy Weber
                                        Winifred Bandy Weber
                                          2525 Bay Area Blvd. Suite 310
                                          Houston, Texas 77058
                                          SBN 01672500
                                          Telephone: (281)488-9040
                                          Facsimile: (281)488-9009
                                          Electronic mail: winifredweber@gmail




                        CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the above and foregoing
Motion has been delivered by electronic email to the Galveston County District
Attorney’s Office, Galveston, Texas on this the 21st day of October, 2015.


                                              Winifred Bandy Weber
                                         /s/_______________________
                                         WINIFRED WEBER